Case 2:20-cr-00046-Z-BR Document 26 Filed 09/17/20 Page1of1 PagelD 61

 

IN THE UNITED STATES DISTRICT CQURT
FOR THE NORTHERN DISTRICT OF TEXAS

 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

FILED
SEP | 7 2020

 

 

 

 

CLERK, U.S. DISTRICT COURT

"OC bey

 

 

AMARILLO DIVISION

UNITED STATES OF AMERICA §
§

Plaintiff, §

§

v. §
§

STEVEN TYLER TRACY §
§

Defendant. §

2:20-CR-46-Z-BR-(1)

ORDER ADOPTING REPORT AND RECOMMENDATION

CONCERNING PLEA OF GUILTY

On September 1, 2020, the United States Magistrate Judge issued a Report and

Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above

referenced cause. Defendant Steven Tyler Tracy filed no objections to the Report and

Recommendation within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court

independently examined all relevant matters of record in the above referenced cause—including

the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—

and thereby determined that the Report and Recommendation is correct.

Therefore, the Report and

Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court

hereby FINDS that the guilty plea of Defendant Steven Tyler Tracy was knowingly and voluntarily

entered; ACCEPTS the guilty plea of Defendant Steven Tyler Tracy; and ADJUDGES Defendant

Steven Tyler Tracy guilty of Count One in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, September / / , 2020.

My feito

MATTHEW J. KACSMARYK

UNIYVED STATES

ISTRICT JUDGE
